MEMORANDUM DECISION                                                      FILED
Pursuant to Ind. Appellate Rule 65(D), this                         Nov 22 2016, 9:16 am

Memorandum Decision shall not be                                         CLERK
                                                                     Indiana Supreme Court
regarded as precedent or cited before any                               Court of Appeals
                                                                          and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                          Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA
Tonya R. Crump,                                          November 22, 2016
Appellant,                                               Court of Appeals Case No.
                                                         73A01-1604-CR-848
        v.                                               Appeal from the Shelby Circuit
                                                         Court
State of Indiana,
                                                         The Honorable Charles D.
Appellee.                                                O’Connor, Judge

                                                         Trial Court Cause No.
                                                         73C01-1310-FA-29



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016      Page 1 of 9
[1]   Tonya R. Crump appeals her sentence for dealing in methamphetamine as a

      class B felony. Crump raises one issue which we restate as whether her sentence

      is inappropriate based on the nature of the offense and the character of

      the offender. We affirm.


                                      Facts and Procedural History

[2]   On or about August 28, 2013, Crump knowingly or intentionally delivered

      methamphetamine to another. On October 29, 2013, the State charged Crump

      with dealing methamphetamine as a class A felony. The State’s information

      alleged that Crump delivered methamphetamine within 1,000 feet of school

      property, a public park, a family housing complex, and/or a youth program

      center. The State later filed an amended information, with the approval of the

      court, which alleged that Crump delivered methamphetamine in an amount

      weighing three grams or more as a class A felony.

[3]   On March 15, 2016, the court held a guilty plea and sentencing hearing at

      which Crump, pursuant to a plea agreement, pled guilty to dealing in

      methamphetamine as a class B felony. The plea agreement provided that in

      exchange for her plea of guilty to dealing in methamphetamine as a class B

      felony, the State would dismiss any remaining counts, and that sentencing

      would be open to the court. The plea agreement also provided that Crump

      waived any right to appellate review of her sentence. The court asked Crump if

      she understood that she had the right to appeal her sentence, and she responded

      affirmatively. The prosecutor stated that, if the matter had proceeded to trial,

      the State would have presented testimony that, as part of a controlled buy,

      Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 2 of 9
      Crump delivered methamphetamine to a confidential informant in exchange for

      $350 and that the informant was searched and found in possession of

      methamphetamine in the amount of 3.7 grams. When asked if she admitted

      and agreed she acted as described by the prosecutor, Crump responded

      affirmatively. The court found there was a factual basis for the plea.


[4]   The court then moved to sentencing. Crump testified that she had been caring

      for her fiancé’s father for eight months while his wife was at work and made

      sure he had his medicine and he ate, and she ran errands as needed, and she

      helped him move from room to room. She testified that she attended meetings

      at her church, her life had completely changed in the last two and one-half to

      three years, she was completely drug free, she had a relationship with her

      mother and children, she was engaged to a man that does not have any kind of

      drug in his life, and that she also helped care for her niece who has brain

      injuries. She further testified that she had been recently hospitalized for seven

      days, she is completely insulin dependent, she gives herself insulin injections

      five times a day, she was waiting on injections for her knees and possible

      surgery, and that she was scheduled for a required hysterectomy.


[5]   Crump also stated that she previously completed house arrest for ninety days

      without any violations, she successfully completed her sentences and probation

      in connection with her prior convictions, she successfully completed the MRT

      Program, she passed all her drug screens, she took advantage of every

      opportunity while in the Indiana Department of Correction (the “DOC”), and

      that she became Microsoft certified. When asked if she recalled telling the

      Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 3 of 9
      detective “that this saved [her] life,” Crump responded affirmatively, and she

      stated that “[i]t got me out of a situation with a man and his family that I didn’t

      need to be in and I wasn’t sure how to break away from it” and “[t]his

      completely broke me away from a lot of things but it completely changed my

      life and changed the direction of my life.” Transcript at 22. She testified that

      her boyfriend at the time was working for the confidential informant’s brother,

      that instead of being paid in cash he would be paid in drugs, that on numerous

      occasions they would obtain money by returning the drugs for money, and that

      most of the time she was giving the drugs back because she was female and her

      former boyfriend wanted a female to hand the, back. On cross-examination,

      when asked if she admitted that she was out on bond for carrying a handgun

      and possession of a controlled substance and chose to continue to deal in

      methamphetamine, Crump responded affirmatively.

[6]   Crump’s counsel asked the court to consider commitment to community

      corrections and argued that “she’s really someone that could uh benefit the

      community by maintaining her uh status of not being in the [DOC].” Id. at 30.

      The prosecutor argued that an appropriate sentence was “fifteen years executed

      with three suspended.” Id. at 31.


[7]   In its sentencing order, the court found that this is Crump’s second conviction

      for dealing to be an aggravating factor and assigned the factor significant

      weight, that Crump committed the offense while out on bond to be an

      aggravating factor and assigned the factor significant weight as it demonstrates

      disdain for the State’s ability to bring her to justice, and that she is remorseful

      Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 4 of 9
      for her actions and has significant health issues and assigned these factors

      minimal weight. The court found that the aggravating factors outweighed the

      mitigating factors and support an enhanced sentence and sentenced Crump to

      eleven years with eight years executed and three years suspended to probation.

      The court ordered that the executed term be served as seven years in the DOC

      and one year as a direct commitment to home detention.


                                                   Discussion

[8]   The issue is whether Crump’s sentence is inappropriate based on the nature of

      the offense and her character. Ind. Appellate Rule 7(B) provides that we “may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, [we find] that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” Under this rule, the

      burden is on the defendant to persuade the appellate court that his or her

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Relief is available if, after due consideration of the trial court’s sentencing

      decision, this Court finds that in its independent judgment, the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. See Hines v. State, 30 N.E.3d 1216, 1225 (Ind. 2015). Sentencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference. Id. (citation omitted). Whether we regard a

      sentence as inappropriate at the end of the day turns on our sense of the

      culpability of the defendant, the severity of the crime, the damage done to



      Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 5 of 9
       others, and myriad other factors that come to light in a given case. Id. (citation

       omitted).


[9]    Crump contends her sentence is inappropriate and that the trial court failed to

       recognize several mitigating factors. She argues that the court failed to

       recognize that she would respond affirmatively to probation or short-term

       imprisonment, that the crime was a result of circumstances unlikely to recur,

       and that imprisonment would result in undue hardship to her fiancé’s father

       and her niece.


[10]   The State maintains that Crump, in her plea agreement, waived her right to

       challenge her sentence on appeal and that her sentence is not inappropriate. It

       argues that Crump’s offense is particularly outrageous because it is her second

       dealing conviction and she committed the crime while released on bond for

       charges of carrying a handgun and possession of a controlled substance. The

       State also argues that Crump has a significant criminal history and a long

       history of substance abuse including cocaine and methamphetamine.


[11]   Even assuming that Crump did not waive this issue, we cannot say that Crump

       has established that her sentence is inappropriate in light of the nature of the

       offense and her character. We note that Ind. Code § 35-50-2-5 provides that a

       person who commits a class B felony shall be imprisoned for a fixed term of

       between six and twenty years, with the advisory sentence being ten years. The

       trial court sentenced Crump to eleven years with eight years executed, and it




       Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 6 of 9
       ordered that one year of the executed term be served as a direct commitment to

       home detention.


[12]   With respect to the nature of the offense, the record reveals that in August 2013

       Crump knowingly or intentionally delivered methamphetamine to another.

       With respect to the character of the offender, the presentence investigation

       report (“PSI”) indicates that Crump’s criminal history consists of conspiracy to

       traffic with an inmate as a class A misdemeanor in 1993, dealing in marijuana

       as a class D felony in 2009, and possession of marijuana as a class D felony and

       “Carrying Handgun w/o License-Prior/Prior Felony w/in 15 Yrs/School

       Prop, School Bus” as a class C felony in 2013 under cause number 73D01-1302-

       FC-12 (“Cause No. 12”). Appellant’s Appendix, Volume III, at 6. The PSI

       further states that, at the time Crump committed the present offense, she was out

       on bond under Cause No. 12, that in the past she was placed on probation under

       two cases and successfully completed those supervisions, and that she has

       successfully completed three separate terms of home detention, the most recent

       in 2014. The PSI states that Crump cares for her boyfriend’s father who suffers

       from dementia, Parkinson’s disease, and other health issues Monday through

       Friday from 6 a.m. to 4 p.m. while his wife is at work, and that Crump testified

       that she had been caring for her fiancé’s father for eight months and that she

       also helps care for her niece who has brain injuries.

[13]   With respect to her health, the PSI states Crump is diabetic and must give

       herself insulin shots, has neuropathy in her feet and has prescriptions, she noted

       she has vision trouble, she has a prescription for her stomach, she has had

       Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016   Page 7 of 9
       surgery on her back three times, and that she has had surgery on her left elbow,

       right ankle, and left foot. With respect to substance abuse, the PSI states that

       Crump has a history of drug use that began when she was in high school,

       marijuana is her drug of choice and she reported last using in October 2013,

       and that she began using cocaine weekly in 1997 but reported it has been years

       since she last used cocaine. The PSI further states she began using

       methamphetamine in 2001/2002, she used methamphetamine on and off for

       years, prior to her arrest in 2013 she estimated she was using methamphetamine

       every other weekend, she last used methamphetamine in October 2013, she

       began experimenting with pills beginning at the age of fifteen and noted she last

       used pills three years ago, and that she has also used spice, bath salts, LSD, and

       mushrooms. The PSI notes that, according to Crump, she was a patient of the

       Dunn Center in 2006/2007 but stopped going and then was a patient again in

       2009/2010 and successfully completed the program. The PSI further notes that

       Crump’s overall risk assessment score using the Indiana risk assessment system

       places her in the moderate risk to reoffend category.


[14]   After due consideration, we conclude that Crump has not met her burden of

       establishing that her sentence is inappropriate in light of the nature of the

       offense and her character.1




       1
         To the extent Crump argues the court abused its discretion in sentencing her for failure to recognize certain
       mitigating circumstances, we need not address this issue because we find that her sentence is not
       inappropriate under Ind. Appellate Rule 7(B). See Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007)
       (holding that, in the absence of a proper sentencing order, Indiana appellate courts may either remand for
       resentencing or exercise their authority to review the sentence pursuant to Ind. Appellate Rule 7(B)), reh’g

       Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016               Page 8 of 9
                                                        Conclusion

[15]   For the foregoing reasons, we affirm Crump’s conviction and sentence for

       dealing in methamphetamine as a class B felony.


[16]   Affirmed.

       Mathias, J., concurs.


       Robb, J., concurs in result without opinion.




       denied; Chappell v. State, 966 N.E.2d 124, 134 n.10 (Ind. Ct. App. 2012) (noting that any error in failing to
       consider a mitigating factor is harmless if the sentence is not inappropriate), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 73A01-1604-CR-848 | November 22, 2016                 Page 9 of 9